

117 HRES 196 IH: Expressing the sense of the House of Representatives regarding the importance of taking a feminist approach to all aspects of foreign policy, including foreign assistance and humanitarian response, trade, diplomacy, defense, immigration, funding, and accountability mechanisms.
U.S. House of Representatives
2021-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 196IN THE HOUSE OF REPRESENTATIVESMarch 8, 2021Ms. Speier (for herself, Ms. Lee of California, Mrs. Lawrence, Ms. Lois Frankel of Florida, Mr. McGovern, Ms. Meng, Mrs. Carolyn B. Maloney of New York, Ms. Jackson Lee, Ms. Norton, Mr. Cicilline, Ms. Velázquez, Ms. Titus, Mr. Jones, Mr. Carson, Mr. Khanna, Ms. Wasserman Schultz, Mr. Welch, Ms. Schakowsky, Mr. Sherman, Ms. Bonamici, Ms. McCollum, Mr. Hastings, Ms. Kuster, Mr. Lowenthal, Ms. Houlahan, Mr. Johnson of Georgia, Ms. Sánchez, Ms. Chu, Ms. Clarke of New York, Ms. Omar, Ms. Eshoo, Mr. Cooper, Mr. Blumenauer, Mr. Grijalva, Ms. Tlaib, Mr. Vargas, Mr. Keating, and Mr. Casten) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives regarding the importance of taking a feminist approach to all aspects of foreign policy, including foreign assistance and humanitarian response, trade, diplomacy, defense, immigration, funding, and accountability mechanisms.Whereas a feminist approach to public policy requires meaningful analysis of and proactive challenges to power structures and inequalities based on intersecting systems of discrimination, including discrimination on the basis of race, age, language, socioeconomic status, physical or mental ability, sex, including gender identity or expression and sexual orientation, indigenous identity, religion, ethnicity, citizenship, and nationality or migrant status;Whereas foreign policy reflects how a government defines and prioritizes peace and security, structures international trade, provides humanitarian aid and development assistance, and works with other nations and non-state actors;Whereas feminist foreign policy is the policy of a state that defines its interactions with other states, as well as movements and other non-state actors, in a manner that—(1)prioritizes peace, gender equality, and environmental integrity; (2)enshrines, promotes, and protects the human rights of all; (3)seeks to disrupt colonial, racist, patriarchal, and male-dominated power structures; and(4)allocates significant resources, including research, to achieve that vision;Whereas feminist foreign policy is coherent in its approach across its levers of influence, anchored by the exercise of those values at home and cocreated with feminist organizations, movements, and stakeholders, at home and abroad;Whereas women’s rights are human rights and foreign policy in the United States should be representative, inclusive, responsive, and accountable to stakeholders, and should take an intersectional approach, utilizing a power-based analysis that reveals, acknowledges, and seeks to correct for inequalities;Whereas feminist foreign policy includes a focus on key thematic priorities of bodily autonomy, peace, environmental integrity, and justice, which are often left behind in foreign policy development and discourse;Whereas although women and girls make up approximately half of the world’s population, they face considerable disparities relative to men and boys in their access to rights, resources, and agency around the world, and—(1)as of 2020, women had on average three-fourths of the legal rights as men worldwide;(2)the World Economic Forum’s Global Gender Gap report for 2020 estimates that at the current rate of change, it will take 99.5 years for there to be gender parity across the four dimensions it examines: health and survival, economic participation and opportunity, educational attainment, and political empowerment;(3)in 2020, around the world women held only 25.2 percent of parliamentary seats and in 2019 held 21.2 percent of ministerial positions; (4)approximately one-third of women globally have experienced gender-based violence, which increases in crisis settings such as during current COVID–19 stay-at-home orders, resulting in some settings having over 70 percent of women experiencing gender-based violence; (5)in 2020, only 4.8 percent of military contingents and 10.9 percent of uniformed police units in United Nations peacekeeping missions were women;(6)in low- and middle-income countries, 218,000,000 women have an unmet need for family planning services and supplies; (7)women face more constraints than men do in accessing foreign markets;(8)immigration law itself tends to marginalize women, relying on outmoded models of family, migration patterns, and economic mobility that often fail to account for the reality of women’s lives when migrating; (9)women and girls face increased risks in crisis; and (10)in the past decade, women provided over 43 percent of the agricultural labor in low- and middle-income countries, yet comprised more than 60 percent of the world’s chronically hungry people;Whereas in a world in which there is gender equality and women can fully participate in all spheres of life—(1)global gross domestic product could increase by $28,000,000,000,000 over 10 years; (2)the percentage of hungry people could be reduced by 12 to 17 percent if women had equal access to agricultural resources; and(3)peace agreements are 35 percent more likely to last over 15 years when women are at the negotiating table;Whereas as foreign assistance by the United States helps tens of millions of people each year, often providing lifesaving aid while accounting for approximately 1 percent of the United States Federal budget, a smaller amount supports gender equality, and—(1)about 2 percent of assistance in 2018 was reported as specifically for gender equality programs; (2)only about 16 percent of assistance in 2018 was reported as including key components to address gender equality issues within projects that have a primary focus other than gender equality across all sectors; and (3)an even smaller amount of aid funding finds its way to local, women-led and feminist organizations and grassroots gender equality movements, and in 2018, the United States only disbursed $4,400,000 to women’s rights organizations and institutions, and in the past 10 years has not disbursed more than $10,000,000 in a year;Whereas a feminist foreign assistance policy in the United States would promote gender equality and focus on the experience of women and people who experience multiple and intersecting forms of discrimination, such as gender-based violence, lack of access to sexual and reproductive health, lack of access to education, and the burden of unpaid care responsibilities;Whereas the impacts of the COVID–19 pandemic highlight the need to take a feminist approach to foreign policy with many impacts likely to disproportionately affect women and girls, including—(1)the United Nations Educational, Scientific and Cultural Organization (UNESCO) finds that over 90 percent of students have been affected by pandemic-related school closures, that approximately 1,000,000,000 students have had their learning disrupted during the 2020–2021 academic year, and that approximately 11,000,000 girls will likely not return to school due to the disruption; (2)the economic impact of the pandemic has had a disproportionate effect on women, and the 780,000,000 women who rely on informal employment lost on average 60 percent of their prepandemic income in the first month of the pandemic; (3)on average, women’s employment is 19 percent more at risk than men’s employment due to the COVID–19 pandemic; (4)the United Nations estimates that due to the COVID–19 pandemic, women between the ages of 25 and 34 are 18 percent more likely to fall into extreme poverty in 2021, worsening the already existing gender-poverty gap; (5)worldwide, women have shouldered the bulk of unpaid care and domestic work resulting from the pandemic, and even prior to the pandemic, women on average performed more than three times the amount of unpaid work relative to men;(6)the COVID–19 pandemic has disrupted efforts to end child marriage, and could result in an additional 13,000,000 child marriages taking place between 2020 and 2030 that would otherwise have been averted; (7)over 49,000,000 additional women will have an unmet need for modern contraceptives, and over 15,000,000 additional unintended pregnancies in low- and middle-income countries are expected to occur as a result of the COVID–19 pandemic; (8)an estimated 243,000,000 women worldwide were subjected to sexual or physical violence by an intimate partner between April 2019 and April 2020, and an additional 15,000,000 cases of gender-based violence are expected to occur for every 3 months the lockdown continues; and(9)due to the disruption of programs to prevent female genital mutilation in response to COVID–19, 2,000,000 female genital mutilation cases may occur over the next decade that could have been averted; Whereas, in 2020, nearly 80,000,000 people were displaced from their homes due to violence, disaster, conflict, and persecution, more than 165,000,000 people are in need of humanitarian assistance, and tools to center women, girls, and people of all gender identities in humanitarian responses, such as the Inter-Agency Standing Committee Gender Handbook for Humanitarian Action, should be used to respond;Whereas trade is a necessary and vital component of a nation’s economic success and growth, and a key part of its engagement with other nations;Whereas, in 2019, United States exports and imports totaled approximately $2,377,156,000,000 and $3,214,184,000,000, respectively;Whereas a feminist trade policy would promote women’s rights and equitable and dignified labor practices throughout the value chain, as well as reduce and mitigate the harmful impacts of climate change associated with trade;Whereas feminist diplomacy fosters increased collaboration and cooperation among state and non-state actors, including championing equality and supporting the institutions and mechanisms that facilitate cooperation, nonmilitary conflict resolution, and peaceful competition, and that mitigate the effects of climate change;Whereas defense efforts support the goal of a more peaceful, equitable, and healthy planet, with peace as the ultimate aim of defense, and a military policy that prevents and responds to gender-based violence in conflict and meaningfully includes women and those who face discrimination in security forces, peace negotiations, and postconflict rebuilding;Whereas migration remains a global and growing phenomenon, and—(1)the number of international migrants reached an estimated 272,000,000 persons in 2019;(2)women constitute nearly half of global migrant flows;(3)the United States is the leading country of destination, hosting 44,800,000 foreign-born people, including 22,600,000 naturalized citizens; and(4)a feminist approach to immigration would integrate an analysis of the impact of immigration policy on women, children, people of all gender identities, and indigenous people; andWhereas strong transparency and accountability are critical to ensuring that promises to advance a feminist approach are honored through full funding and include the development of participatory approaches to policy formulation and implementation, the setting and reaching of specific, time-bound and measurable goals that do no harm and are desired by and beneficial to those impacted, and transparent reporting on the progress toward goals: Now, therefore, be itThat the House of Representatives—(1)supports the goals of a feminist foreign policy;(2)supports the adoption of policies that promote gender equity and women’s participation in public life, including women’s education, access to health care, representation in public office, economic security and opportunity, access to rights and resources, inclusion in foreign markets, and participation in peacekeeping, military, and diplomatic missions;(3)recognizes that a whole-of-government effort that ensures coherence of a feminist approach across all streams of foreign policy is necessary to achieve those goals, and must include—(A)high-level leadership with a mandate to design and implement a feminist foreign policy with clearly articulated objectives;(B)commitment to gender parity, diversity, equity, and inclusion, both internally among leadership and staff and externally, cocreated with civil society groups and other stakeholders outside of government;(C)the adoption of a zero-tolerance policy on gender-based violence and workplace harassment, immediately eliminating policies that allow abusers to move from one post to another once accused without facing consequences related to their employment or promotion;(D)training and capacity-building to ensure robust implementation;(E)gender analysis underlying all aspects of foreign policy;(F)adequate resourcing to ensure all of the above; and(G)regular and public reporting on efforts and outcomes; and(4)commits to work with civil society groups and other stakeholders inside and outside of government to advance a more feminist foreign policy in the United States.